                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

GARY LEON WEBSTER                                                                      PLAINTIFF
ADC #114018

v.                                Case No. 3:19-cv-00116-KGB

RICHARD LUSBY, in his official capacity as
Judge, Craighead County Circuit Court                                                DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Gary Leon Webster’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 18th day of February, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
